Citation Nr: 0923775	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-03 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for left-ear tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel





INTRODUCTION

The appellant had active duty for training (ACDUTRA) in June 
1955, June 1956, and June 1957.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the appellant contends that 
his hearing loss and tinnitus stems from periods of ACDUTRA 
for the Wisconsin Army National Guard in June 1955, June 
1956, and June 1957.  He contends that he was exposed to 
incidents of acoustic trauma during firearms training.  The 
Board notes there is no evidence of record indicating the 
statute under which the appellant performed his service 
during his periods of ACDUTRA.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.6 (2008).  The Board notes that only service 
department records can establish if and when a person was 
serving on active duty, active duty for training, or inactive 
duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state. 
 '[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor.'  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have 
basic eligibility for Veterans benefits based on a period of 
duty as a member of a state National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States,  see 10 U.S.C. 
§ 12401, or must have performed 'full-time duty' under the 
provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the appellant is asserting that his current 
disabilities are a result of injury or disease incurred in or 
aggravated during his time in the Wisconsin Army National 
Guard, the Board notes that only 'Veterans' are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a 'Veteran' based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  
 
To the extent that the appellant's claims are predicated on 
his Wisconsin Army National Guard service, he must establish 
that he qualifies as a 'Veteran' for the periods of service 
before any compensation may be awarded.  The Board notes that 
there is nothing in the current record that indicates under 
which statute the appellant performed his period of service, 
whether it was in the service of the United States Armed 
Forces or in the service of the Governor of Wisconsin.  The 
Board notes that the claims file contains National Guard 
records specifying the specific dates of the appellant's 
service; however there is nothing in the record to indicate 
the authority under which the service was performed.  
Consequently, there is no means of determining whether he 
qualifies as a 'Veteran' insofar as these periods of service, 
for VA compensation purposes.  As such, the Board finds that 
the appellant's claims must be remanded to determine, to the 
extent possible, his status at the time of the claimed 
injury.  

Additionally, the Board finds that if the appellant is 
determined to have had qualifying service, a new VA 
examination is necessary.  In Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007), the Court held that when VA provides a 
veteran with a medical examination related to a claim for 
service connection, the exam must be adequate. An adequate 
exam is one which allows the Board to make a fully informed 
decision.  Id. at 311.

In this case, the Board finds that it could not make a fully 
informed decision because the November 2007 VA examination 
report provides no opinion regarding the etiology of the 
appellant's disability.  In requesting the exam, the RO 
stated that the appellant is seeking service connection for 
bilateral hearing loss and left-ear tinnitus.  The RO also 
specifically asked the examiner to provide an etiological 
opinion in regard to the appellant's claims.  However, no 
opinions were given.  Rather, the examiner stated that the 
behavioral thresholds are not reliable indications of organic 
hearing and that the exam was not adequate for rating 
purposes.  Since VA has not provided the appellant with an 
adequate exam, the Board finds that a fully informed decision 
could not be made.  See Barr, 21 Vet. App. at 311 (ruling 
that an exam was inadequate in part because there was no 
etiological opinion provided).

Accordingly, the case is REMANDED for the following action:

1. Request all associated records 
necessary to determine the statutory 
authority under which the appellant 
performed his ACDUTRA in June 1955, June 
1956, and June 1957.  Specifically, 
determine whether his service was 
performed under the provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505.

2. If, and only if, the appellant is 
determined to have had qualifying service, 
schedule the appellant for a VA 
examination to determine whether the 
appellant suffers from a current left ear 
tinnitus and bilateral hearing loss 
disability related to his active duty for 
training service.  The claims file, to 
include a copy of this REMAND, must be 
made available to the examiner for review.  
The examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
appellant, and performing any medically 
indicated testing, the examiner should 
provide opinions on the following:

(a) whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the appellant suffers from bilateral 
hearing loss etiologically related to his 
active duty for training.  

(b) whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the appellant suffers from left-ear 
tinnitus etiologically related to his 
active duty for training.  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the appellant currently 
has bilateral hearing loss or left-ear 
tinnitus related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically state so in the 
examination report, with an explanation as 
to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
appellant's claim on appeal. Unless the 
benefits sought are granted, the appellant 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The appellant and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

